Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-7, 9, 11, 12 and 15-24 are currently under examination, wherein claims 1-7, 15, 16 and 18-20 have been amended and claims 21-24 have been newly added in applicant’s amendment filed on April 2nd, 2021. The previously withdrawn claims 13 and 14 have been cancelled by the applicant in the same amendment. Applicant's 1.132 declaration filed on April 2nd, 2021 is acknowledged herein.
Status of Previous Rejections
2.	The previous rejections of claims 1-7, 9, 11, 12 and 15-20 under 35 U.S.C. 103 as stated in the Office action dated October 2nd, 2020 have been withdrawn in light of applicant’s amendment filed on April 2nd, 2021. A new ground of rejection has been established as follows: 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-7, 9, 11, 12 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over McIsaac et al. (US Pub. 2012/0055586 A1).
With respect to claims 1-7, 9, 11, 12 and 15-24, McIsaac et al. (‘586 A1) discloses a lead-free solder alloy comprising by weight 43-50% Bi, 31-36% Sn, 1-13% Ni, 1-25% Sb, less than 10% at least of one of In, Ga, Zn, Cr and Cu (abstract, claims 1, 4, 18, 25 and 26). The highest Bi and Sn contents disclosed by McIsaac et al. (‘586 A1) are close to the claimed lowest Bi and Sn contents. The content ranges of the other elements overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed content ranges within the disclosed ranges of McIsaac et al. (‘586 A1) with an expectation of success because McIsaac et al. (‘586 A1) discloses the same utility over the entire disclosed ranges.
The recitation of “for use in a downhole environment” in claims 1 and 15 has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
The feature in the new claims 22 and 24 is interpreted as an intended use of the instantly claimed alloy and gives no patentable weight to the claims. See MPEP 2111.02 II.

.
Response to Arguments
4.	The applicant’s 1.132 declaration and arguments filed on April 2nd, 2021 have been fully considered but they are not persuasive.
The 1.132 declaration is insufficient to overcome the previous rejection of claims 1-7, 9, 11, 12 and 15-20 based upon 35 U.S.C. 103 as being unpatentable over McIsaac et al. (US Pub. 2012/0055586 A1) as set forth in the last Office action because: 1) The difference in application of the claimed and McIsaac et al. (‘586 A1)’s alloys is interpreted as an intended use of the instantly claimed alloy and gives no patentable weight to the claims. See MPEP 2111.02 II; 2) Minor changes in contents of alloy components do not necessarily have major consequences in alloy’s properties. It is well held that similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. 
In response to applicant’s arguments filed on April 2nd, 2021 which are similar to those in the declaration, see examiner’s response to the declaration above. The examiner notes that the example in the Titanium Metals case has a difference in Ni content of 17.5% (100% x (0.94-0.8)/0.8=17.5%) while the instant case has only about 5.66% difference in Bi content (100% x (53-50)/53=5.66%).







Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733


4/19/2021